Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant's arguments filed January 18, 2022 have been fully considered and the previously held objections to the drawings and claim 3 have been overcome; as well as the previously held 35 USC § 112 rejection.

	1a.	Applicant’s right to submit a Terminal Disclaimer at a later point in the prosecution is acknowledged.

1b.	Applicant’s arguments with respect to the 35 USC § 103 rejection of       claims 1-6 in view of Chen US 9,044,056 and 35 USC § 103 rejection of claims 8-20 relying on Chen US 9,044,056 in view of Leung US 8,863,416  are persuasive and the previously held rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection, 35 USC § 103, are made in view of Dent US 7,311,566.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on January 18, 2022 has been entered.
 




The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Double Patenting
For more information about eTerminal Disclaimers, refer to:
 http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 9, 10 and 12 of U.S. Patent No. US 9,839,315 in view of Dent US 7,311,566 because:
PATENTED CLAIM                READS ON                    PENDING CLAIM
1 - SEE NOTE  (Aa) BELOW
1-3
2
8
4, 11  - SEE NOTE  (A) BELOW TABLE
9-11 and 15-17
9 - SEE NOTE  (Aa) BELOW
12, 13
10
14
6 - SEE NOTE  (B) BELOW
18
10
19
12 - SEE NOTES (Aa) and  (A) BELOW
20


	(Aa)    Patented Claims 1, 9 and 12 do not specify the heights of the first, second and third channel contacts each having an upper edge that is at a uniform height relative to the other upper edges.
		Dent shows [Figs. 1, 2] an analogous female end 1 comprising a  substantially circular outer wall [at 60] defining a substantially circular channel void having first 11,  second 20, and  third 50 channel contact devices disposed at least partially therein, each having an upper edge that is at a uniform height relative to other upper edges [Fig. 2].	
Where the instant specification and evidence of record fail to attributeany significance (novel or unexpected results) to a particular arrangement, the particulararrangement is deemed to have been a design consideration within the skill of the art. 
In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

	(A)        Patented Claims 4, 11 and 12 do not specify a first and second plurality of radially extending clutch elements attributable to respective male and female ends of the trunk section.  
However Patented Claims 4, 11 and 12 do stipulate the radially extending clutch elements restrict the first trunk section from rotating with respect to the second trunk section. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention both the female mating end and male mating end of respective trunk sections each comprise clutch elements, as defined by the disclosure, to restrict rotation of the mated trunk sections as claimed. 

(B) 	Patented Claim 6 depends from Patented Claim 1.  
Whereas Pending Claim 18 depends from Pending Claim 12.
	However the claimed safety cover is not contingent on those limitations that distinguish Patented Claim 1 from Patented 9; rather the claimed safety cover obstructs access to the channel void.  The claimed channel void is present in both Patented         Claims 1 and 9.
	Therefore the dependency of Pending Claim 6 does not preclude Patented       Claim 18 from reading on Pending Claim 18.

Claims 1 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-5  of U.S. Patent No. US 10,842,306  in view of Dent US 7,311,566 because:  
PATENTED CLAIM                READS ON                    PENDING CLAIM
1 - SEE NOTE  (A) BELOW TABLE
1
2 -  LOWER, MIDDLE, UPPER 
(TRUNK SECTION)
4 -  FIRST, SECOND, THIRD 
(TRUNK SECTION)
3
5
4
6


	

(A)    Patented Claim 1 does not specify the heights of the first, second and third channel contacts each having an upper edge that is at a uniform height relative to the other upper edges.
		Dent [Figs. 1, 2] show an analogous female end 1 comprising a  substantially circular outer wall [at 60] defining a substantially circular channel void having first 11,  second 20, and  third 50 channel contact devices disposed at least partially therein, each having an upper edge that is at a uniform height relative to other upper edges [Fig. 2].
Where the instant specification and evidence of record fail to attributeany significance (novel or unexpected results) to a particular arrangement, the particulararrangement is deemed to have been a design consideration within the skill of the art. 
In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Although the claims at issue are not identical given the varied dependencies and current broadening of scope; they are not patentably distinct from each other because the device in and of itself is patented and claimed as such. 

Claims 1-3, 8-12 and 14-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8-11, 19 and 20 of US 8,959,810  in view of Chen (US 9,044,056) and Dent US 7,311,566. Because:
PATENTED CLAIM                READS ON                    PENDING CLAIM
1, 11 and 20 central contact spring
1 
8 central contact spring  
PLUS  
additional channel prongs
additional channel contact devices
Female circular outer wall
Base extension

3, 4 rotational contact locations
14 – implied
19
8, 18, 24 clutch
9-11 and 15-17
10 safety cover
18
9, 11, 19 inner outer sleeves
12


Pending Claim 20 is the integration of claims 2, 3, 9 and 10 into claim 1.

US 8,959,810  do not recite a second and third channel prongs and corresponding first, second and third channel contact devices nor the female end circular outer wall within which a ring-shaped contact abuts a female base end extension.
The teachings of Chen support that it is known in the art to have an artificial tree system 100 comprising a plurality of tree trunk sections [Fig. 2] where in addition to a central prong 324 and a channel prong 642a  which engage with a central contact     device 616a and first channel contact 616b, there are second 642b and third 642c channel prongs configured to engage second 616c and third 616d channel contacts to conduct electricity between the male end [at 230] of the first trunk section and the female end [at 222] of the second trunk section.
Chen further teaches the female end [at 222] having a substantially circular outer wall [Fig. 34] and the first channel contact device 616b is ring- shaped [Fig. 36] and substantially abuts the outer surface [Fig. 33] of a female base end extension 612; with the second 616c and third 616s channel contact devices substantially abutting an analogous interior surface [Fig. 33].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial tree of US 8,959,810  by applying the teachings of Chen for the purpose of providing greater electrical design options within a form that is not orientation specific, that being circular, thus providing for an enhanced yet user-friendly experience for the end user.
However Chen does not show or teach the first, second and third channel contact devices each having an upper edge that is at a uniform height relative to the other upper edges.

	Dent shows [Figs. 1, 2] an analogous female end 1 comprising a  substantially circular outer wall [at 60] defining a substantially circular channel void having first 11,  second 20, and  third 50 channel contact devices disposed at least partially therein, each having an upper edge that is at a uniform height relative to other upper edges [Fig. 2].	
Where the instant specification and evidence of record fail to attributeany significance (novel or unexpected results) to a particular arrangement, the particulararrangement is deemed to have been a design consideration within the skill of the art. 
In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).


Claim Rejections - 35 USC § 103
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen                              (US 9,044,056) in view of Dent (US 7,311,566).

With respect to Claim 1; Chen shows an artificial tree system 100 comprising: a plurality of tree trunk sections [Fig. 2]; a male end [Figs. 6 & 31] of a first trunk section of the plurality of tree trunk sections, the male end [at 230] having a central prong 324 and a first 642a, a second 642b, and a third 642c channel prong, the central prong and the first, second, and third channel prongs configured to conduct electricity [via 634a-d]; and a female end [Figs. 6 & 33] of a second trunk section of the plurality of tree trunk sections, the female end [at 222] comprising: a substantially circular outer wall 311 [Fig. 6]                 (i) comprising an interior surface [Fig. 33] and (ii) defining a substantially circular channel void, the channel void having a first 616b, a second 616c, and a  third 616d channel contact device disposed at least partially therein [Fig. 33], a substantially circular female end base extension 308 (i) comprising an outer surface, (ii) disposed proximate the channel void's center, and (iii) defining a central void 319, the central void having a central contact device 318, 616a disposed at least partially therein,  the central prong 324 is to engage the central contact device 616a, the first channel  prong 642a is to engage the first channel contact 616b, and the second 642b and third 642c channel prongs are to 616c and third 616d channel contacts to conduct electricity between the male end [at 230] of the first trunk section and the female end [at 222] of the second trunk section.  
However Chen does not show or teach the first, second and third channel contact devices each having an upper edge that is at a uniform height relative to the other upper edges.
	Dent shows [Figs. 1, 2] an analogous female end 1 comprising a  substantially circular outer wall [at 60] defining a substantially circular channel void having first 11,  second 20, and  third 50 channel contact devices disposed at least partially therein, each having an upper edge that is at a uniform height relative to other upper edges [Fig. 2].	
Where the instant specification and evidence of record fail to attributeany significance (novel or unexpected results) to a particular arrangement, the particulararrangement is deemed to have been a design consideration within the skill of the art. 
 In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

With respect to Claim 2; Chen shows the first channel contact device 616b is ring- shaped [Fig. 36] and substantially abuts the outer surface [Fig. 33] of the female base end extension 612.  

With respect to Claim 3; Chen shows the second 616c and third 616s channel contact devices substantially abuts the interior surface [Fig. 33].  

With respect to Claims 4-6;  Chen shows the artificial tree system 100 comprising a plurality of tree trunk sections [Fig. 2] and multiple light strings 124, 162, 182 spanning the trunk sections [Fig. 3] where the light strings comprise a plurality of LED lamps [Col. 11, lines 25-27].
Chen teaches light strings having various visual effects including color changing, there is no specific reference to a single-color or RGB LED lamps.  Official Notice is taken that both the concept and advantages of single-color and RGB LED lamps are well-known conventional elements and expected in the art.

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen                              (US 9,044,056) in view of Dent (US 7,311,566) and Leung (US 8,863,416).

With respect to Claim 8;  Chen shows the central prong 324 engages the central contact device 616a.
Dent is relied upon to show [Figs. 1, 2] an analogous female end 1 comprising an outer wall [at 60] within which are channel contact devices 11, 20 and 50 each having an upper edge with a uniform height relative to other upper edges [Fig. 2] as discussed above in Claim 1.
	However neither Chen nor Dent show the central contact device comprises spring activated contact sections.
	Leung shows an analogous central contact device 805 comprises one or more spring activated contact sections 905, when a central prong engages the central contact device, the central prong pushes a spring activated contact section of the one or more spring activated contact sections causing the spring activated contact section to press against the central prong to maintain electrical contact between the central prong and the central contact device [Col. 13, lines 10-25].  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the central contact device of Chen to include spring activated contact sections as shown by Leung for the purpose of ensuring a positive electro-mechanical connection.

With respect to Claims 9-11;  Neither Chen nor Dent show or teach clutch elements to restrict rotation between trunk sections.
	Leung et al. shows male and female ends [Fig. 14a/b] each comprising a plurality of distinct, radially extending clutch elements 1405, 1410 having a  height and a  surface extending downward at an angle from the height and configured to mate such that, when the trunk sections are mated, the rotation of the one trunk section is restricted with respect to another second trunk section [Col. 15, lines 26-30].  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ends of the trunk sections of Chen to include clutch elements as shown by Leung et al. for the purpose of allowing the end user to secure a particular configuration.

Independent Claim 12 differs only slightly from independent Claim 1 discussed above; where Chen does not show or teach male and female ends of trunk sections having complimentary inner and outer sleeves.
Dent shows an inner sleeve [forming 89] proximate the male end 2 and an outer sleeve 60 proximate the female end 2 configured to engage with one another [Col. 4, lines 47-53].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ends of the trunk sections of Chen to include an inner sleeve proximate the male end and an outer sleeve proximate the female end of respective trunk sections as shown by Dent for the purpose of providing a guide to help bring the trunk sections together.

The limitations of Claim 13 have been addressed in claims 2 and 3 above.

Claims 14 and 19 differ only slightly from independent Claim 1 discussed above; where Chen shows the first 616b, second 616c, and third 616d channel contact devices are electrically isolated [Fig. 33], and the respective channel prongs 642a-c engage the respective channel contact devices 616b-d at a plurality of locations [circumference of each], each configuration providing a different rotational alignment of the first trunk section with respect to the second trunk section [Col. 9, lines 62+].  

The limitations of Claims 15-17 have been addressed in claims 9-11 above.

With respect to Claim 18;  Chen shows a channel void having a first 616b, a second 616c, and a third 616d channel contact device disposed at least partially therein [Fig. 33].
	However neither Chen nor Dent show a safety cover to obstruct access to the channel void.
	Leung et al. shows a safety cover 715 to obstruct access to an analogous channel void 710, the safety cover supported by a spring member 815.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the channel void of Chen to include a safety cover as shown by Leung et al. for the purpose of protecting against unintended contact which could be injurious to the end user.

The limitations of Claim 20 have been addressed in claims 1-3, 9 and 10 above.






Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833